

Exhibit 10.1


 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
August 16, 2010 by and between FIRST BLUSH BRANDS, INC., a Delaware corporation
(“First Blush”), and ROSE HILL GARDENS LLC, a California limited liability
company (“RHG”).
 
RECITAL
 
WHEREAS, RHG has provided and continues to provide certain services to First
Blush and its subsidiaries (collectively, the “Company”); and
 
WHEREAS, the RHG and First Blush wish to formalize their arrangement in writing
on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as set
forth below.
 
Section 1.          Services.  At the request of the Company from time to time
during the term hereof, RHG shall provide to the Company the services listed in
Schedule A hereto (collectively, the “Services”).  Schedule A may be changed
from time to time during the term hereof to add or reduce Services as agreed to
by the Company and RHG.  RHG shall provide the Services through its employees
and/or agents, including Christopher Bagdasarian. RHG shall determine from time
to time, which of its employees shall provide the Services.  RHG shall provide
the Services in accordance with the terms of this Agreement, at a level of
service substantially consistent with past practice in a commercially reasonable
manner using the same degree of care that RHG uses in the operation of its own
business.
 
Section 2.          Fees; Termination of Services.  The Company shall pay RHG a
fee for the Services equal to ten thousand dollars ($10,000) per month.  At any
time, First Blush may deliver written notice to RHG to reduce the scope of any
Service or terminate all of the Services.  To the extent that the scope of the
Services is increased or reduced or terminated, upon the mutual agreement of
First Blush and RHG, the fee for the Services may be changed accordingly.
 
Section 3.          No Guaranty of Services.  The ability of RHG to provide
Services as provided herein is dependent upon the continued employment of its
employees and the needs of the Company under this Agreement.  RHG shall use its
commercially reasonable efforts to retain the employment of persons necessary to
provide the Services.
 
Section 4.          Payment.  Payment for the Services shall be made on a
monthly basis, in arrears.  At the election of First Blush, payment for the
Services may be made through an increase in the principal amount outstanding
under that certain Promissory Note from First Blush, Inc. in favor of RHG dated
December 31, 2008.

 
 

--------------------------------------------------------------------------------

 

Section 5.          Disputes.
 
(a)       First Blush shall not withhold any payments to RHG under this
Agreement (other than any required withholding for taxes) and such payments
shall be made without any other set-off or deduction, notwithstanding any
dispute that may be pending between them, whether under this Agreement or
otherwise (any required adjustment being made on subsequent invoices).
 
(b)       If the Company shall dispute or shall in any way object to the manner
in which any of the Services are provided or otherwise allege that the Services
are not being provided in a timely manner and in accordance with this Agreement,
then prior to taking any other action, the Company shall promptly notify RHG in
writing of the objection and/or claim.  Each party shall promptly investigate
the objection and/or claim and use their reasonable best efforts to obtain the
relevant facts and if possible, resolve and/or correct the objection or
claim.  If and to the extent possible, the parties shall execute a writing
evidencing the resolution of such matter and the parties shall be bound
thereby.  It is the intention of the parties to amicably resolve their disputes
in rendering the Services hereunder.
 
Section 6.          Disclaimer; Limited Liability.
 
(a)       RHG makes no express or implied representations, warranties, or
guarantees relating to the Services to be performed under this Agreement,
including, without limitation, any warranty of merchantability or fitness for a
particular purpose, except that RHG agrees that it shall provide the Services
under this Agreement in a manner substantially consistent with past practice in
a commercially reasonable manner using the same degree of care that RHG uses in
the operation of its own business.
 
(b)       No party hereto or any of its Affiliates shall be liable, whether in
negligence, breach of contract or otherwise, for any indirect, special,
punitive, exemplary, incidental or consequential expenses, claims, losses or
damages of any kind, including, without limitation, loss of profits or business
interruption, arising out of or in connection with the rendering of any service
hereunder or any failure to provide such service.
 
Section 7.          Term.  Except as otherwise set forth herein with respect to
specific services, the term of this Agreement shall commence as of the date
hereof and shall end twelve (12) months from the date hereof
 
Section 8.          Independent Contractor.  RHG shall stand in relationship to
the Company with respect to the Services as an independent contractor retained
by the Company to discharge certain responsibilities as set forth herein.  The
Services shall not constitute or be construed as (i) a joint venture,
partnership or lease between RHG and the Company with respect to each other’s
business nor (ii) an equity interest of either party in the other’s
business.  Employees of RHG who perform Services hereunder shall not be deemed
employees of the Company.

 
2

--------------------------------------------------------------------------------

 

Section 9.          Confidentiality.
 
(a)       All trade secrets, confidential information and know-how (including
but not limited to ideas, formulae, compositions, processes, procedures and
techniques, research and development information, computer program code,
performance specifications, support documentation, drawings, specifications,
designs, business and marketing plans, and customer and supplier lists and
related information) and any other non public information of or about the
Company and its financial condition, business, assets and/or prospects furnished
by the Company or its Representatives (as defined below), whether furnished
before or after the date hereof, and regardless of the manner in which it is
furnished, is referred to in this Agreement as “Confidential
Information.”  Confidential Information does not include, however, information
which (a) is or becomes generally available to the public other than as a result
of a disclosure by RHG or its Representatives, (b) was available to RHG on a
nonconfidential basis prior to its disclosure to RHG by the Company or its
Representatives, or (c) becomes available to RHG on a nonconfidential basis from
a person, other than the Company or any of its Representatives, who is not bound
by a confidentiality agreement with or other contractual, legal or fiduciary
obligation to the Company.  As used in this Agreement, the term “Representative”
means, as to any person, such person's affiliates and its and their directors,
officers, employees, agents, advisors (including, without limitation, financial
advisors, counsel and accountants) and controlling persons.  As used in this
letter agreement, the term "person" shall be broadly interpreted to include,
without limitation, any corporation, company, partnership, other entity or
individual.
 
(b)       RHG shall keep strictly confidential all Confidential Information and
will not, without express written authorization signed by an authorized officer
of First Blush, use, sell, market or disclose any Confidential Information to
any person for any purpose.  RHG shall be responsible for any breach of this
Agreement by any of its Representatives and shall, at its sole expense, take all
reasonable measures (including but not limited to court proceedings) to restrain
its Representatives from prohibited or unauthorized disclosure of use of the
Confidential Information. RHG shall immediately notify First Blush of any
unauthorized disclosure and, without affecting First Blush’s rights as a result
thereof, take all steps necessary to prevent further disclosure.
 
(c)       In the event that RHG is required by, law, regulation, legal process
or regulatory authority to disclose any Confidential Information or any other
information concerning the Company, RHG shall provide First Blush with prompt
written notice of such request or requirement (to the extent not prohibited by
law or legal process) in order to enable First Blush to seek an appropriate
protective order or other remedy, to not object to First Blush's taking steps
(at its sole expense) to resist or narrow the scope of such request or legal
process, or to waive compliance, in whole or in part, with the terms of this
Agreement.  If, in the absence of a protective order or other remedy or waiver
of the terms of this letter agreement, RHG determines upon the opinion of its
legal counsel that RHG or any Representative is required by, law, regulation,
legal process or regulatory authority to disclose any Confidential Information
or other information concerning the Company, RHG or such Representative may
disclose only such Confidential Information or other information as must be
disclosed by law, regulation, legal process or regulatory authority and shall
exercise reasonable efforts to obtain assurances that such Confidential
Information or other information will be accorded confidential treatment.

 
3

--------------------------------------------------------------------------------

 

Section 10.        Force Majeure.  The obligations of RHG to provide the
Services shall be suspended during the period and to the extent that RHG is
prevented from complying therewith by any of the following causes beyond its
reasonable control:  (a) acts of God, (b) weather, fire or explosion, (c) war,
invasion, riot or other civil unrest, (d) governmental laws, orders or
restrictions, (e) actions, embargoes or blockades in effect on or after the date
of this Agreement, (f) action by any regulatory authority, (g) national or
regional emergency, (h) strikes, labor stoppages or slowdowns or other
industrial disturbances, or (i) national or international acts of terrorism.  In
such event, RHG shall, within forty-eight (48) hours after learning of such
event and ascertaining that it has affected or will affect its performance
hereunder, notify First Blush in writing stating the date and extent of such
suspension and the cause thereof.  RHG shall use commercially reasonable efforts
to cure or remedy such cause of non-performance in a timely manner and shall
resume the performance of such obligations as soon as reasonably practicable
after the removal of the cause.
 
Section 11.        Applicable Law; Waiver of Jury Trial.  This Agreement shall
be governed by and construed under the laws of the State of California (without
regard to the conflict of law principles thereof).  Each of the parties hereto
hereby (a) irrevocably submits with regard to any such action or proceeding to
the exclusive personal jurisdiction of the aforesaid courts in the event any
dispute arises out of this Agreement or any transaction contemplated hereby and
(b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court or that
such action is brought in an inconvenient forum.  Each of the parties hereby
waives trial by jury in any action to which they are parties involving, directly
or indirectly, any matter in any way arising out of, related to or connected
with this Transition Services Agreement and the transactions contemplated hereby
and thereby.
 
Section 12.       Execution in Counterparts.  This Agreement may be executed in
two (2) or more counterparts, each of which will be deemed an original, but all
of which together will constitute one (1) and the same agreement.  Any
counterpart may be executed by facsimile signature and such facsimile signature
shall be deemed an original.
 
Section 13.        Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier and (v) if given by electronic mail, then upon transmission
thereof.  All notices shall be addressed to the party to be notified at the
address as follows, or at such other address as such party may designate by ten
days’ advance written notice to the other party:
 
If to First Blush:


First Blush Brands, Inc.
9595 Wilshire Boulevard, Suite 900
Beverly Hills, CA 90212
Attn:  Barrett Carrere, Chief Financial Officer
Fax:  (310) 861- 0840

 
4

--------------------------------------------------------------------------------

 


With a copy to:


Blank Rome LLP
405 Lexington Ave.
New York, NY 10174
Attn: Pamela E. Flaherty, Esq.
Fax: (212) 885-5000
 
If to RHG:
 
Rose Hill Gardens LLC
P.O. Box 5490
Santa Barbara, CA  93150
Attn: Victoria Briggs, Manager
Fax: (805) 969-8709


With a copy to:
 
[_______]
 
Section 14.        Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
 
Section 15.       Third Party Beneficiaries.  Nothing contained in this
Agreement, express or implied, shall confer unto any person other than the
parties hereto or their respective successors and assigns any right, obligation,
remedy or benefit hereunder.
 
Section 16.       Amendments, Supplements, Etc.  This Agreement may be amended
or supplemented at any time by additional written agreements as may mutually be
determined by First Blush and RHG to be necessary, desirable or expedient to
further the purposes of this Transition Services Agreement or to clarify the
intention of the parties hereto.
 
Section 17.        Titles and Headings.  Titles and headings to sections herein
are inserted for convenience of reference only, and are not intended to be a
part of or to affect the meaning or interpretation of this Agreement.


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


FIRST BLUSH BRANDS, INC.
       
By:
/s/ Barrett Carrere
   
Name: Barrett Carrere
 
Title: Chief Financial Officer
     
ROSE HILL GARDENS LLC
       
By:
/s/ Victoria Briggs
   
Name:    Victoria Briggs
 
Title:      Manager

 
 
6

--------------------------------------------------------------------------------

 

Exhibit 10.1
 
Schedule A
 
Services
 
RHG shall provide to the Company the following services:
 
1.
Sales and marketing support

2.
Fulfillment

3.
Production management

4.
Customer Service

5.
Strategic Planning

6.
Acquisition targeting

7.
Advice concerning structure and negotiations of acquisitions and financing
transactions


 
 

--------------------------------------------------------------------------------

 